DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.
 
Notice to Applicant
The following is a Non-Final Office Action.  In response to Examiner’s Final Rejection of 10/8/21, Applicant, on 12/3/21 filed an RCE to enter the amendment of 11/24/21. Claims 1-2, 5-13, 16-19, and 21-25 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
Claims 24-25 are eligible under 35 USC 101. These claims recite a positive control operation occurring in the system claim, similar to MPEP 2106.05e (Other 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21, 2/10/22, and 3/1/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-13, 16-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A system comprising: 
….stores… a library of model templates associated with respective business objectives;
…receive selection data selecting a model template, from the library of model templates associated with a business objective of the respective business objectives, 
…receive… industrial data values bundled with associated device-level contextual metadata generated by the industrial devices, the device-level contextual metadata defining information about the respective industrial data values and correlations between the industrial data values; 
…add modeling metadata to the industrial data values based on the relationships between the data inputs defined by the model template to yield modeled industrial data, the modeling metadata defining at least one of a mathematical relationship between two or more of the industrial data values in accordance with the relationships defined by the model template or a type of analytic problem to be applied to the industrial data values to determine an insight relative to the business objective; and 
…perform analytics on the modeled industrial data based on the industrial data values, the device-level contextual metadata, and the modeling metadata to determine an insight relevant to the business objective.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations”) and/or “Mathematical concepts” (including mathematical calculations). The claims are a series of steps of selecting a model from a set of templates for a business objective (which in claim 12 could just be “improved product quality” or “maximum product output”); relationships between input relevant to the objective; receive industrial data values from industrial devices [and further metadata as in previous claim 3]; add modeling metadata 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “system” comprising: 
“a memory that stores executable components” and a library of model templates associated with respective business objectives (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
a processor, operatively coupled to the memory, that executes the executable components, the executable components (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea) comprising:
“a user interface component” configured to receive… (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – this component is one of the executable components just for “receiving” data); 
MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – this component is one of the executable components just for “receiving” data),
“a data modeling component” configured to add modeling metadata… (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – this component is one of the executable components just for “receiving”/adding data), 
“an analytics component” configured to perform analytics, (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
“user interface is configured to “send a result” of the analytics “to a client device” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; and MPEP 2106.05h – field of use – send information to another device). 
These elements of “memory, processor, components executed” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“a user interface component” configured to receive (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321); 
“a device interface component” configured to receive “from industrial devices” (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321),
“user interface is configured to “send a result” of the analytics “to a client device” (MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, 
Independent claim 13 is directed to a method at step 1, which is a statutory category. Claim 13 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. In addition, claim 13 recites a different limitation of “collecting, by the system, data items from data tags of industrial devices defined by the model template.” This is similar to the “receive industrial data values from industrial devices” in claim 1. It is part of the abstract idea of gathering the data for analyzing business relations, to conform to a contract, such as to meet a certain quality standard. At step 2a, prong 2, claim 13 recites a system comprising a processor to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim is not patent eligible. Accordingly, claim 13 is directed to an abstract idea.
Independent claim 19 is directed to an article of manufacture (CRM) at step 1, which is a statutory category. Claim 19 recites similar limitations as claim 1 and claim 13 and is rejected for the same reasons at step 2a, prong one. In addition, claim 19 recites a different limitation of “receiving industrial data items from data tags of industrial devices specified by the model template.” This is similar to the “receive industrial data 
Claims 2-12, 14-18, and 20 further narrow the abstract idea. Claim 2 narrows the abstract idea by stating that the analysis is “statistical analysis.” In the alternative, the alternative limitation of “machine learning, artificial intelligence” is an additional element of a computer performing the steps, as in “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. Claims 5, 16 narrow the abstract idea by just receiving more information and then performing additional data analysis. Claims 5, 16; claim 8, 21 also recite an additional element of “send” modeled industrial data to “another analytic system” which at step 2a, prong 2 is “field of use” and at step 2B it’s “field of use” and also a conventional computer function - “MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Claims 6, 17, 22; Claims 7, 18, 23; 10 further narrow the abstract idea by updating metadata and algorithms; modifying analytics. Claim 9, 11 is an additional element stating that the name of the computer – e.g. edge device, server, etc. At step 2a, Prong 2 and step 2B is a “field of use” [just adding another computer for calculating the analytics]. Claim 12 narrows the abstract idea by stating what the “business 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US 2016/0274558) and Nixon (US 2014/0278312). 
Concerning claim 1, Strohmenger discloses:
A system (Strohmenger – See par 44 - FIG. 1 illustrates a block diagram of an example system 100 that can perform analytics on data (e.g., cloud-based data) associated with an industrial automation system associated with an industrial enterprise to facilitate determining correlations between respective aspects of the industrial automation system to facilitate improving operations associated with the industrial automation system), comprising: 
a memory that stores executable components (Strohmenger – see par 193 - Embodiments, systems, and components described herein, as well as industrial automation or control systems and industrial automation environments in which various aspects set forth in the subject specification can be carried out, can include computer or network components such as servers, clients, programmable logic controllers (PLCs), communications modules, mobile computers; Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), a hard drives, as well as removable memory devices, which can include memory sticks, memory cards, and so on).
Strohmenger discloses having a standardized device library (see par 147) and an asset strategy library (See par 71). Strohmenger does not explicitly disclose associated them with business objectives as claimed.
Nixon discloses:
and a library of model templates associated with respective business objectives (Nixon – see par 49 - The interface routine 125 includes a set of instructions stored in memory that when, executed by a processor, generates a set of user interface elements of a drag and drop graphical user interface to facilitate creation of the model including a library region 125a that displays the templates 129; See par 52 – template 129b can have a filtering routine to remove data higher than a threshold level to remove outlier data; See par 53 – template 129c indicates values that indicate whether or not a data output meets a threshold).
Strohmenger in combination with Nixon discloses:
a processor, operatively coupled to the memory, that executes the executable components, the executable components (Strohmenger – see par 193 - Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), a hard drives, as well as removable memory devices, which can include memory sticks, memory cards, and so on) comprising: 
Strohmenger – See par 93 – present to user via a user interface to present/display to the user a customized visualization) configured to receive selection data selecting a model template, from the library of model templates (Nixon – See par 49 - The templates 129 serve as the building blocks of the model and can be selected and moved to the canvas region 125b to create the model. The templates 129 included in the configuration engine 123 of the data modeling studio 109 include data source templates 129a (that specify sources of data used in the model), function templates 129b (that specify routines performed on data represented by the data source templates 129a), output templates 129c (that specify how to present or send data produced by the model) and data flow templates 129d (that specify the inputs and outputs of the templates 129 that form the model)), associated with a business objective of the respective business objectives (Strohmenger – See FIG. 6, par 99 - in response to input information selecting an item(s) of information on the first information portion 602 (e.g., as received from the communication device 320 or as received via another user interface) and/or based at least in part on an identified role (e.g., operator, supervisor, technician, or other type of role) of the user with respect to the industrial automation system 304, the visualization component 322 can modify the information visualization (e.g., information display 600) being presented to the user to present (e.g., display), to the user, a customized visualization (e.g., customized information display 700); see par 147 - To ensure a rich and descriptive set of data for analysis purposes, the cloud-based analytics system or modeler system can collect device data in accordance with one or more standardized device models. To this end, a standardized device model can be developed for each industrial device.)
Strohmenger discloses having a modeler component 222 monitor or track operations of industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216 (See par 76). Strohmenger further discloses modeling industrial asset (210, 212, 214), or “information relating functional or geographical relationships between industrial assets (e.g., 210, 212, 214) or between an industrial asset (e.g., 210, 212, 214) and a network-related device of the network component 216, information relating to a layout (e.g., functional layout, logic layout, geographical layout) of an industrial automation system 204” (See par 78). While suggested, Strohmenger does not explicitly disclose the limitations:
“wherein the model template defines data inputs and relationships between the data inputs relevant to the business objective.” 
Nixon discloses the limitations (Nixon – see par 53 -  Output templates 129c may also indicate a particular location where the output of a model should be sent. For example, an output template 129c may indicate that a set of values produced by the model are to be sent to one or more controllers in a process plant (such as the process plant 10). Example values include a set point value, a control routine, etc. However, an output can be any value such as a binding representing a relationship, a specific value, a binary value indicating whether or not a data output meets a threshold; See par 80 – model detects combinations of events that can lead to poor product quality; See par 142 – knowledge discovery from relationships between data from plant data and summary statistics).
Strohmenger in combination with Nixon discloses:
a device interface component configured to receive, from industrial devices, industrial data values (Strohmenger – See FIG. 1, par 46 - The analytics component 102 can monitor (e.g., remotely monitor) operations of the industrial automation system(s) 104. The analytics component can comprise or be associated with a collection component 106 (e.g., cloud-based collection component) that can collect or obtain data (e.g., industrial-automation-system-related data) from the industrial automation system(s) 104 and/or other data sources (e.g., extrinsic data sources); see par 47 - The industrial automation system 104 can comprise one or more industrial devices 110, industrial processes 112, or other industrial assets 114 that can be distributed throughout an industrial facility(ies) in accordance with a desired industrial-automation-system configuration) bundled with associated device-level contextual metadata generated by the industrial devices, the device-level contextual metadata defining information about the respective industrial data values and correlations between the industrial data values (Strohmenger – See par 78 – analytics component in the cloud can obtain information  that comprises “contextual information relating to an industrial asset” and “information relating functional or geographical relationships between industrial assets and layouts”; See par 145 - In some embodiments, the cloud gateway 1308 of FIG. 13 or cloud gateway 1408 of FIG. 14 can tag the collected industrial data (e.g., 1314 or 1414) with contextual metadata prior to pushing the data as cloud data (e.g., 1304 or 1404) to the cloud platform. Such contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other contextual information. In another example, some cloud-aware devices can comprise smart devices capable of determining their own context within the plant or enterprise environment. Such devices can determine their location within a hierarchical plant context or device topology. Data generated by such devices can adhere to a hierarchical plant model that can define multiple hierarchical levels of an industrial enterprise (e.g., a workcell level, a line level, an area level, a site level, an enterprise level, etc.), such that the data can be identified (e.g., by the analytics system or modeler system) in terms of these hierarchical levels (also disclosing correlations between data values). This can allow a common terminology to be used across an entire industrial enterprise to identify devices and their associated data);
a data modeling component configured to add modeling metadata to the industrial data values based on the relationships between the data inputs defined by the model template to yield modeled industrial data (Nixon – see par 47 - In this context, a model is a mathematical routine performed on data to produce an output that gives some knowledge concerning the operation of a process plant (such as the process plant 10). The model is constructed of one or more data inputs, one or more functions that are performed on the data inputs and one or more outputs that are a result of the functions. See par 73-74 – analytics allow user to determine relationships between plant and outside data; 302a,304a,306a show the relationships between various data values and these are each from data input templates 129a (see FIG. 3); See par 80 - a certain combination of events in a process plant leads to poor product quality when the product is eventually generated at a later time. The operator is ignorant of the relationship between the occurrence of the events and the product quality. The user may create and execute a model to detect the combination of events. The model output of the model may be a prediction of the poor product quality based on the occurrence of these events, an alert an operator of the prediction, to mitigate the effects of the combination of events), the modeling metadata defining at least one of a mathematical relationship between two or more of the industrial data values in accordance with the relationships defined by the model template or a type of analytic problem (Nixon –See par 52, FIG> 3 -  The function templates 129b can be any basic or unitary functionality to be performed on data. For example, the function templates 129b may include mathematical functions such as neural network routine, a correlation routine, a threshold routine or a statistical processes such as an averaging routine, a maximum routine, a minimum routine, a filter routine, etc.) to be applied to the industrial data values to determine an insight relative to the business objective (Nixon – see par 71, 78, FIG. 4 - a model created using the data modeling studio 109 may output an alert related one or more potential problems and present a user with one or more actions that can be implemented in the process plant to solve the potential problems, for example, adjusting the pressure of a valve. see par 80 - The model output of the model may be a prediction of the poor product quality based on the occurrence of these events, an alert an operator of the prediction, and/or may be process data to adjust or change one or more parameters or processes in real-time to mitigate the effects of the combination of events. For example, the output of the model may be a revised set point or revised parameter values. The user may use the output of the model to further refine the model. see par 136, 139 - In a general sense, the knowledge discovery method executed by the knowledge discovery application 114 allows a user to view and explore data stored in the big data appliance 102, select data from the big data appliance 102 and perform various operations on that data (using, for example, one or more of the data models created in the manner described above) to discover relationships, or other information that may be useful in more efficiently running the plant 10, minimizing errors or downtime in the plant 10, maximizing the quality of the plant outputs, etc); and
an analytics component configured to perform analytics on the modeled industrial data based on the industrial data values, the device-level contextual metadata, and the modeling metadata to determine the insight relevant to the business objective (Strohmenger – see par 53 - Based at least in part on one or more correlations determined by the analytics management component 118, the analytics management component 118 can determine one or more recommendations or instructions in connection with the industrial automation system(s) 104 to enhance performance of the industrial automation system(s) 104, or an employee(s); see par 142 – FIG. 13 and 14 example systems 1300, 1400 facilitate migrating industrial data for an analytics component (e.g. FIG. 10, 1000); see par 151 - The analytics management component 1016 can leverage (e.g., use) historical data relating to the asset or asset type that has been gathered (e.g., aggregated) from different industrial automation systems to facilitate learning or determining common operating characteristics of diverse configurations of industrial assets or asset types and under different operating contexts. The analytics management component 1016 can use the learned operating characteristics relating to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations, and/or achieving desired goals with respect to the industrial automation system(s), and/or determining recommendations,), 
wherein the user interface is configured to send a result of the analytics to a client device (Strohmenger – See par 53 - The analytics component can provide (e.g., transmit) the recommendations or instructions to a communication device 120 associated with a user (e.g., operator, technician, maintenance person, supervisor, information technology (IT) personnel, or other personnel) associated with the industrial automation system(s) 104 or to the industrial automation system(s) 104 (e.g., to an industrial device 110 or industrial process 112) to facilitate enhancing operational performance of the industrial automation system(s) 112 or an associated employee. The communication device 120 can be, for example, (a handheld communication device), such as a computer (e.g., a laptop computer), a mobile phone, an electronic tablet, or other type of communication device.)
Both Strohmenger and Nixon are analogous art as they are directed to modeling (and/or analytics) of the industrial automation system (See Strohmenger Abstract, par 75; Nixon Abstract). 1) Strohmenger discloses having a standardized device library (see par 147) and an asset strategy library (See par 71). Nixon improves upon Strohmenger by explicitly disclosing having a library of templates associated with objectives (e.g. thresholds) (See Nixon par 49, 53). One of ordinary skill in the art would be motivated to further include explicitly using templates with models that assess whether values meet thresholds to efficiently improve the analysis and the recommendations given in Strohmenger (See par 53). 2)  Strohmenger discloses having a modeler component 222 monitor r track operations of industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216 (See par 76). Strohmenger further discloses modeling industrial asset (210, 212, 214), or “information relating functional or geographical relationships between industrial assets (e.g., 210, 212, 214) or between an industrial asset (e.g., 210, 212, 214) and a network-related device of the network component 216, information relating to a layout (e.g., functional layout, logic layout, geographical layout) of an industrial automation system 204” (See par 78). Nixon improves upon Strohmenger by explicitly disclosing defining relationships 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of modeling industrial process data that includes relationships between assets for making recommendations in Strohmenger to further explicitly use a library of model templates and define relationships between data items as well as having mathematical relationships as disclosed in Nixon, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 13, Strohmenger discloses:
A method (Strohmenger – See par 44 - FIG. 1 illustrates a block diagram of an example system 100 that can perform analytics on data (e.g., cloud-based data) associated with an industrial automation system associated with an industrial enterprise to facilitate determining correlations between respective aspects of the industrial automation system to facilitate improving operations associated with the industrial automation system), comprising: 
receiving, by a system comprising a processor (Strohmenger – see par 193 - Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), a hard drives, as well as removable memory devices, which can include memory sticks, memory cards, and so on), selection data that identifies 
Strohmenger discloses having a standardized device library (see par 147) and an asset strategy library (See par 71). Strohmenger does not explicitly disclose associated them with business objectives as claimed.
Nixon discloses:
“a library of model templates associated with respective business objectives” (Nixon – see par 49 - The interface routine 125 includes a set of instructions stored in memory that when, executed by a processor, generates a set of user interface elements of a drag and drop graphical user interface to facilitate creation of the model including a library region 125a that displays the templates 129; See par 52 – template 129b can have a filtering routine to remove data higher than a threshold level to remove outlier data; See par 53 – template 129c indicates values that indicate whether or not a data output meets a threshold).
Strohmenger in combination with Nixon discloses:
of the respective business objectives (Strohmenger – See FIG. 6, par 99 - in response to input information selecting an item(s) of information on the first information portion 602 (e.g., as received from the communication device 320 or as received via another user interface) and/or based at least in part on an identified role (e.g., operator, supervisor, technician, or other type of role) of the user with respect to the industrial automation system 304, the visualization component 322 can modify the information visualization (e.g., information display 600) being presented to the user to present (e.g., display), to the user, a customized visualization (e.g., customized information display 700); see par 147 - To ensure a rich and descriptive set of data for analysis purposes, the cloud-based analytics system or modeler system can collect device data in accordance with one or more standardized device models. To this end, a standardized device model can be developed for each industrial device), wherein the model template defines data inputs and relationships between the data inputs relevant to the business objective associated with the model template (Nixon – see par 53 -  Output templates 129c may also indicate a particular location where the output of a model should be sent. For example, an output template 129c may indicate that a set of values produced by the model are to be sent to one or more controllers in a process plant (such as the process plant 10). Example values include a set point value, a control routine, etc. However, an output can be any value such as a binding representing a relationship, a specific value, a binary value indicating whether or not a data output meets a threshold; See par 80 – model detects combinations of events that can lead to poor product quality; See par 142 – knowledge discovery from relationships between data from plant data and summary statistics); 
collecting, by the system, data items from data tags of industrial devices defined by the model template (Strohmenger – see par 145 - the cloud gateway 1308 of FIG. 13 or cloud gateway 1408 of FIG. 14 can tag the collected industrial data (e.g., 1314 or 1414) with contextual metadata prior to pushing the data as cloud data (e.g., 1304 or 1404) to the cloud platform. Data generated by such devices can adhere to a hierarchical plant model that can define multiple hierarchical levels of an industrial enterprise (e.g., a workcell level, a line level, an area level, a site level, an enterprise level, etc.), such that the data can be identified (e.g., by the analytics system or modeler system) in terms of these hierarchical levels).
Strohmenger discloses having a modeler component 222 monitor r track operations of industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216 (See par 76). Strohmenger further discloses modeling industrial asset (210, 212, 214), or “information relating functional or geographical relationships between industrial assets (e.g., 210, 212, 214) or between an industrial asset (e.g., 210, 212, 214) and a network-related device of the network component 216, information relating to a layout (e.g., functional layout, logic layout, geographical layout) of an industrial automation system 204” (See par 78). While suggested, Strohmenger does not explicitly disclose the limitations:
“appending, by the system, modeling metadata to the data items based on the relationships between the data inputs defined by the model template to yield modeled industrial data.”
Nixon – see par 53 -  Output templates 129c may also indicate a particular location where the output of a model should be sent. For example, an output template 129c may indicate that a set of values produced by the model are to be sent to one or more controllers in a process plant (such as the process plant 10). Example values include a set point value, a control routine, etc. However, an output can be any value such as a binding representing a relationship, a specific value, a binary value indicating whether or not a data output meets a threshold; See par 80 – model detects combinations of events that can lead to poor product quality; See par 142 – knowledge discovery from relationships between data from plant data and summary statistics).
Strohmenger in combination with Nixon discloses: 
the modeling metadata defining at least one of a mathematical relationship between two or more of the industrial data values in accordance with the relationships defined by the model template or a type of analytic problem (Nixon –See par 52 -  The function templates 129b can be any basic or unitary functionality to be performed on data. For example, the function templates 129b may include mathematical functions such as neural network routine, a correlation routine, a threshold routine or a statistical processes such as an averaging routine, a maximum routine, a minimum routine, a filter routine, etc.) to be applied to the industrial data values to determine an insight relative to the business objective (Nixon – see par 71, 78, FIG. 4 - a model created using the data modeling studio 109 may output an alert related one or more potential problems and present a user with one or more actions that can be implemented in the process plant to solve the potential problems, for example, adjusting the pressure of a valve. see par 80 - The model output of the model may be process data to adjust or change one or more parameters or processes in real-time to mitigate the effects of the combination of events. see par 136, 139 - In a general sense, the knowledge discovery method executed by the knowledge discovery application 114 allows other information that may be useful in more efficiently running the plant 10, minimizing errors or downtime in the plant 10, maximizing the quality of the plant outputs, etc); and
analyzing, by the system, the modeled industrial data based on values of the data items and the modeling metadata to learn an analytic result relating to the business objective (Strohmenger – see par 53 - Based at least in part on one or more correlations determined by the analytics management component 118, the analytics management component 118 can determine one or more recommendations or instructions in connection with the industrial automation system(s) 104 to enhance performance of the industrial automation system(s) 104, or an employee(s) associated with the industrial automation system(s) 104); and 
communicating, by the system, the analytic result to a client device (transmit) the recommendations or instructions to a communication device 120 associated with a user (e.g., operator, technician, maintenance person, supervisor, information technology (IT) personnel, or other personnel) associated with the industrial automation system(s) 104 or to the industrial automation system(s) 104 (e.g., to an industrial device 110 or industrial process 112) to facilitate enhancing operational performance of the industrial automation system(s) 112 or an associated employee. The communication device 120 can be, for example, (a handheld communication device), such as a computer (e.g., a laptop computer), a mobile phone, an electronic tablet, or other type of communication device).
The additional limitations amended on 11/24/21 are rejected for the same reasons as in claim 1.
It would have been obvious to combine Strohmenger and Nixon for the same reasons as discussed with regards to claim 1.

Concerning independent claim 19, Strohmenger discloses:
A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising (Strohmenger – see par 193 - Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), a hard drives, as well as removable memory devices, which can include memory sticks, memory cards, and so on).
The remaining limitations are similar to claim 1 and claim 13. Claim 19 is rejected over Strohmenger and Nixon for the same reasons as claim 1 and claim 13.

	Concerning claim 2, Strohmenger in combination with Nixon discloses:
Strohmenger – see par 156 - The analyzing (e.g., by the analytics system 1702 or modeler system 1704) of this customer-specific data in view of global industry-specific and application-specific trends learned via analysis of data stored in the BDFM data store 1708, as well as vendor-provided device information maintained in the product resource data store 1710, can facilitate real-time or near-real time performance of analytics on data, visualization of information relating to an industrial automation system (e.g., customized visualization of information based on correlations between respective items of interest associated with the industrial automation system), and/or determination of recommendations or instructions to facilitate improving operations associated with the industrial automation system)
See also Nixon – See par 147 – data models may include data mining techniques or other intelligent methods that determine or discover one or more data patterns).
	 
Concerning claim 5, Strohmenger in combination with Nixon discloses:
The system of claim 1, wherein 
the executable components further comprise an analytics interface component configured to send the progressively modeled industrial data to another analytic system (Strohmenger, par 114 - The analytics component 1000 can comprise a communication component 1002 that can be used to communicate (e.g., transmit, receive) information between the analytics component 1000 and other components (e.g., communication devices, network-related devices, industrial devices, other types of industrial assets that have communication functionality, other devices with communication functionality that are associated with industrial enterprises, cloud gateways, etc.). The information can include, for example, data relating to industrial automation systems, data relating to specifications, properties, or characteristics of industrial devices or other industrial assets, customer-related data, work-order-related data relating to work orders that will or may be handled by an industrial automation system, etc. FIG. 15, par 148 - The device model 1506 can be received by the modeler system 1510 (or analytics system (not shown in FIG. 15)), which can update the customer's device data 1514 based on the device model 1506. In this way, the modeler system 1510 (or analytics system) can leverage the device model 1506 to facilitate integrating the new industrial device 1502 into the greater system as a whole).
It would have been obvious to combine Strohmenger and Nixon for the same reasons as discussed with regards to claim 1.
	Claim 16 recites similar limitations as claim 5. Claim 16 is rejected for the same reasons as claim 5. 

Concerning claim 6, Strohmenger in combination with Nixon discloses:
The system of claim 3, wherein the data modeling component is further configured to update at least a subset of the device-level contextual metadata on at least one of the industrial devices based on a result of the analytics (Strohmenger – See par 86 - Based at least in part on the results of the data analysis, the modeler component 222 can update the model 224 to generate a modified model (e.g., new model 224) that can reflect and incorporate the changes made to the industrial automation system 204 to facilitate accurately modeling the industrial automation system 204 and improving operation of the industrial automation system 204. Also, based at least in part on the results of the data analysis, the analytics management component 218 can update (e.g., modify) correlations or generate new correlations relating to respective portions (e.g., industrial assets) or aspects of the industrial automation system 204, or update correlations or generate new correlations between respective portions (e.g., industrial assets) or aspects of the industrial automation system 204 and extrinsic conditions or events, to facilitate improving operation of the industrial automation system 204.).
It would have been obvious to combine Strohmenger and Nixon for the same reasons as discussed with regards to claim 1.
	Claim 17, 22 recites similar limitations as claim 7. Claim 17, 22 are rejected for the same reasons as claim 6. 

Concerning claim 7, Strohmenger in combination with Nixon discloses:
The system of claim 3, wherein the data modeling component is further configured to update a device-level analytic algorithm executed on at least one of the industrial devices based on a result of the analytics (Strohmenger – See par 64 – Based at least in part on the results of the data analysis, the analytics management component 118 can determine respective baselines (e.g., performance baselines, guidelines) or formulas for respective variables associated with the industrial automation system 104 that can indicate suitable (e.g., optimal, acceptable, preferred) operation of the industrial automation system 104, or portion thereof, wherein the respective variables can be variables that can affect output of the industrial automation system 104, efficiency or power consumption of the industrial automation system 104, material usage of an industrial device or process of the industrial automation system 104, employee performance or behavior with respect to the industrial automation system 104, etc. The variables can be or can relate to, for example, a configuration of an industrial asset (e.g., 110, 112, 114) or network-related device, operational variable (e.g., speed of a conveyor), a production output(s), material inventory level, raw material cost, energy cost, employee behavior (e.g., amount or quality of work performed, attentiveness or focus on work tasks), or other variables.
See par 130 - In yet another aspect, the analytics component 1000 can contain a data store 1032 that can store commands, or instructions; data relating to analytics-related; algorithms (e.g., algorithm(s) relating to performing analytics, determining correlations between respective items of interest associated with an industrial automation system, generating visualizations of data, ranking correlations in order of priority; algorithm(s) relating to generating or updating model or a virtualized industrial automation system that can represent an industrial automation system, including its industrial devices, interrelationships between such devices, processes, or assets; or algorithm(s) relating to remotely interacting with (e.g., monitoring, tracking, controlling, etc.) an industrial automation system using an associated model or virtualized industrial automation system); and so on.).
It would have been obvious to combine Strohmenger and Nixon for the same reasons as discussed with regards to claim 1.
	Claim 18, 23 recite similar limitations as claim 7. Claims 18, 23 are rejected for the same reasons as claim 7. 

	Concerning claim 8, Strohmenger discloses:
The system of claim 1, further comprising an analytics interface component configured to send at least one of the modeled industrial data or a result of the analytics to another analytics system (Strohmenger see par 144 – cloud gateway component 1408 can apply appropriate pre-processing to gathered industrial data 1414 prior to pushing (e.g. communicating) the data to the cloud-based analytics system or modeler system as cloud data 1404; see par 148, FIG. 15 - When added to an existing industrial automation system, the industrial device 1502 can communicate with the cloud platform and can send identification and configuration information in the form of the device model 1506 to the cloud platform 1508. The device model 1506 can be received by the modeler system 1510 (or analytics system (not shown in FIG. 15)); some data items comprising the device model 1506 can be collected and monitored by the modeler system 1510 (or analytics system) on a real-time or near real-time basis). 

Concerning claim 9, Strohmenger discloses:
Strohmenger, See par 75 -  As more fully disclosed herein, the collection component 206 can collect industrial-automation-system-related data from one or more industrial automation systems 204 of one or more industrial customers (e.g., industrial enterprises) for storage (e.g., in the data store 208) and analysis (e.g., by the modeler component 222 and/or analytics component 202) on a cloud platform. See par 113 - The analytics component 1000 can be part of an analytics system (e.g., a cloud-based analytics system). ; FIG. 15, par 148 - The device model 1506 can be received by the modeler system 1510 (or analytics system (not shown in FIG. 15)), which can update the customer's device data 1514 based on the device model 1506. In this way, the modeler system 1510 (or analytics system) can leverage the device model 1506 to facilitate integrating the new industrial device 1502 into the greater system as a whole.).

Concerning claim 10, Strohmenger discloses:
The system of claim 1, wherein the analytic component is configured to modify the analytics performed on the modeled industrial data based on an insight discovered by a device-level analytic system executing on one of the industrial devices (Strohmenger – see par 55 - The analytics component 102 can be interfaced with the industrial device 110 via a cloud gateway component (e.g., integrated or otherwise associated with the industrial device 110). The analytics management component 118 can generate instructions that can facilitate changing the current parameter settings to the modified parameter settings, and can communicate the instructions to the industrial device 110 via the cloud gateway component).

	Concerning claim 11, Strohmenger discloses:
The system of claim 1, wherein the system is embodied on at least one of an edge device, an on-premise server, an enterprise server, a cloud platform, an industrial controller, or a human-machine interface terminal (Strohmenger – See par 75 -  As more fully disclosed herein, the collection component 206 can collect industrial-automation-system-related data from one or more industrial automation systems 204 of one or more industrial customers (e.g., industrial enterprises) for storage (e.g., in the data store 208) and analysis (e.g., by the modeler component 222 and/or analytics component 202) on a cloud platform. See par 113 - The analytics component 1000 can be part of an analytics system (e.g., a cloud-based analytics system). Aspects of the systems, apparatuses, or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more computer-readable mediums (or media) associated with one or more machines. Such components, when executed by one or more machines, e.g., computer(s), computing device(s), automation device(s), virtual machine(s), etc., can cause the machine(s) to perform the operations described).


The system of claim 1, wherein the business objective is at least one of maximization of product output, minimization of machine downtime, minimization of machine faults, optimization of energy consumption (Strohmenger – see par 64 -  The analytics management component 118 can set the respective baselines for the respective variables, wherein the respective baselines can be used as respective guidelines for satisfying (e.g., achieving) a desired production goal(s) (e.g., desirably high or efficient production output) for the industrial automation system 104, in accordance with defined operation criteria. The variables can be or can relate to, for example, a configuration of an industrial asset (e.g., 110, 112, 114) or network-related device, operational variable (e.g., speed of a conveyor), a production output(s), material inventory level, energy cost, employee behavior (e.g., amount or quality of work performed, attentiveness or focus on work tasks), or other variables. Based at least in part on the results of the data analysis, the analytics management component 118 also can determine respective impacts (e.g., negative impacts, positive impacts) of the respective variables on the operation of the industrial automation system 104, and can use these determined respective impacts of the respective variables to facilitate maintaining the respective baselines and satisfying the desired production goal(s). (disclosing energy consumption optimization)), prediction of machine downtime events, determination of a cause of a machine downtime, maximization of product quality, minimization of emissions, identification of factors that yield maximum product quality, identification of factors that yield maximum product output, or identification of factors Strohmenger – See par 57 - . In response to these determinations, the analytics management component 118 can determine that the industrial process should be modified to a different industrial process that does not use or uses less of the ingredient to produce a different product than the industrial process used to produce the particular product, to facilitate compensating for the negative impact (e.g., process interruption or downtime) or at least potential negative impact on the industrial process that may result from the negative affect or potential negative affect on the supply of the ingredient due to the forecasted weather condition (disclosing maximizing output; minimizing downtime; cause of downtime). See par 170 - For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage (disclosing factors that yield product quality; factors that yield product output; factors that yield machine downtime) and/or misalignment of products on the conveyor (disclosing minimization of machine faults).)

Concerning claim 21, Strohmenger discloses:
The non-transitory computer-readable medium of claim 19, wherein the operations further comprise communicating, by the system, the modeled industrial data to another analytic system (Strohmenger see par 144 – cloud gateway component 1408 can apply appropriate pre-processing to gathered industrial data 1414 prior to pushing (e.g. communicating) the data to the cloud-based analytics system or modeler system as cloud data 1404; see par 148, FIG. 15 - When added to an existing industrial automation system, the industrial device 1502 can communicate with the cloud platform and can send identification and configuration information in the form of the device model 1506 to the cloud platform 1508. The device model 1506 can be received by the modeler system 1510 (or analytics system (not shown in FIG. 15)); some data items comprising the device model 1506 can be collected and monitored by the modeler system 1510 (or analytics system) on a real-time or near real-time basis.).

Concerning claim 24, Strohmenger discloses:
The system of claim 1, wherein the analytic component is further configured to generate a control output directed to one of the industrial devices based on the result (Strohmenger see par 55 -   The analytics component 102 can be interfaced with the industrial device 110; The analytics management component 118 can generate instructions…the respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control (e.g., control configuration, parameter settings, operations of) the industrial device 110. The industrial device 110 can configure (e.g., re-configure) its parameter settings to change them from the current settings to the modified parameter settings, in response to the received instructions. The industrial device 110 can operate, based at least in part on the modified parameter settings, to facilitate improving the operation of the second industrial process 112).

Concerning claim 25, Strohmenger discloses having a standardized device library (see par 147) and an asset strategy library (See par 71). Strohmenger does not explicitly disclose the “template”.
Nixon discloses:
The system of claim 24, wherein the control output is configured to alter an operation of the industrial device (Nixon par 53 - For example, an output template 129c may indicate that a set of values produced by the model are to be sent to one or more controllers in a process plant (such as the process plant 10). Example values include a set point value, a control routine, etc.) in a manner predicted to move operation of an automation system toward the business objective associated with the model template (Nixon – see par 80 - Rather than detecting and determining the poor product quality several hours hence and trouble-shooting to determine the root causes of the poor product quality (as is currently done in known process control systems), the user may create and execute a model to detect the combination of events at or shortly after their occurrence, e.g., when the data corresponding to the events' occurrences is transmitted to the appliance 102. The model output of the model may be a prediction of the poor product quality based on the occurrence of these events, an alert an operator of the prediction, and/or may be process data to adjust or change one or more parameters or processes in real-time to mitigate the effects of the combination of events).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-13, 16-19, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 11,086,298 (app. no. 16/384,106) in view of Strohmenger (US 2016/0274558) and Nixon (US 2014/0278312). The claims presented here are even broader than the ones issued in ‘298. The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
16/588,188 is a broader version of 16/384,106. Independent claim 1 of US Pat. No. 11,086,298 has the steps of 16/588,188 of selecting a model template associated with a business objective; data from industrial devices; add data based on relationships between inputs; and analytics component and sending the result of the analytics. Claim 
Claim 2 limitations are not in an explicit claim of ‘298 but are obvious in light of Strohmenger as applied in the 103 above.
Claims 5, 16; 6, 17; 8; 9, 11; limitations are not in an explicit claim of ‘298 but are obvious in light of Strohmenger and Nixon as applied in the 103 above.
Claims 7, 18 correspond to claim 5 of ‘298; and is also obvious in light of Strohmenger and Nixon as applied in the 103 above.
Claims 10 correspond to claim 4 of ‘298; and is also obvious in light of Strohmenger and Nixon as applied in the 103 above.
Claim 12 here is the same as claim 2 of ‘298, listing alternatives for “business objective”.
Claims 21, 24-25 are obvious in light of Strohmenger applied in the 103 rejection above.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 101, Applicants argue that the claim 1 is not directed to “certain methods of organizing human activity” because the metadata is industrial data that is “computer-centric” and “is a data transformation”. Remarks, pages 8-9. In response, Examiner respectfully disagrees. Performing calculations is not considered a “particular transformation.” See MPEP 2106.05c “For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).”
Applicants then argue that there is a “technical solution to one or more computer-specific problems” because a) specification paragraph 44 discusses “typical” prior art in FIG. 2a, that there are large data sets, unstructured data, problems with this approach; b) specification paragraph 45 notes that humans required in FIG. 2a; c) paragraph 46 notes that “this approach can reduce the data space to which AI analytics are applied” and “more quickly derive valuable insights”; feeding pre-modeled data to one or more analytics systems.” Remarks, pages 9-12. In response, Examiner respectfully disagrees. First, Applicants are arguing some aspects that are not required by claim 1. 1) Dependent claim 2 has “machine learning, artificial intelligence” as alternatives, and the other alternative is just “statistical analysis.” The 101 rejection for that claim treats argued at top of page 12), and feeds pre-modeled data to AI?, however, it is unclear how the claims are narrow enough to require that. Examiner suggests Applicant focus on step 2a, prong 2 arguments for the application here, or just amend claims 24-25 into the independent claims. 
Applicants then argue that “modeling the data prior to analysis” is a technical solution to a computer-specific problem because a) there is “preparing collected industrial data for analysis using a selected model template”, b) pre-modeling can “provide useful constraints”, there is c) quick derivation of insights. Remarks, pages 12-13. In response, Examiner respectfully disagrees. The templates are just saying what the relationship is between data, which is part of the abstract idea of mathematical relationships. The claims and disclosure are devoid of any details on the “useful constraints”, pre-modeling, or “quick”/speedy derivation of insights. It is unclear how the claims reflect what Applicant is arguing. Examiner suggests Applicant consider amending claims 24-25 into the independent claims. See also MPEP 2106.05f “"claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”
With regards to 103, Applicant argues that Strohmenger does not disclose both 1) “device-level contextual metadata applied by the industrial devices that defines information about the respective industrial data values and correlations between the industrial data values,” as well as 2) modeling metadata applied by the system based on relationships between the data inputs defined by a model template that is specific to a business objective. Remarks, pages 15-16. In response, Examiner respectfully disagrees. The revised rejection cites to Strohmenger paragraph 145 explicitly discloses having context within the plant or enterprise environment data as well as hierarchy of data in hierarchical levels (disclosing correlation) and Strohmenger paragraph 78 that discloses inferences identifying a specific context and whether the events/actions are correlated.
Applicant argues that Strohmenger and Nixon do not disclose 1) a data modeling component configured to add modeling metadata to the industrial data values based on the relationships between the data inputs defined by the model template to yield modeled industrial data; 2) the modeling metadata defining at least one of a mathematical relationship between two or more of the industrial data values in accordance with the relationships defined by the model template or a type of analytic problem; 3) to be applied to the industrial data values to determine an insight relative to the business objective; and 4) an analytics component configured to perform analytics on the modeled industrial data based on the industrial data values, the device-level contextual metadata, and the modeling metadata to determine an insight relevant to the business objective. Remarks, pages 16-17. In response, Examiner respectfully disagrees. Applicant argues against Nixon paragraphs 138 and 150, which are actually for limitations from claim 4. With respect to limitation (1) a data modeling component configured to add modeling metadata to the industrial data values based on the 
With respect to limitation (2) the modeling metadata defining at least one of a mathematical relationship between two or more of the industrial data values in accordance with the relationships defined by the model template or a type of analytic problem, Nixon paragraph 52 is applied where mathematical functions are applied in the function templates 129b of FIG. 3 to the data input templates (e.g. D1, D2, D3). Applicant’s arguments have yet to address these aspects. 
With respect to limitation (3) to be applied to the industrial data values to determine an insight relative to the business objective, Nixon paragraph 71, 78, 80 were applied where alerts are output to present a use with actions that can be implemented in the process plant to solve the potential problems; or to adjust or change parameters/processes. Applicant’s arguments do not address these aspects. 
With respect to limitation (4) an analytics component configured to perform analytics on the modeled industrial data based on the industrial data values, the device-level contextual metadata, and the modeling metadata to determine an insight relevant to the business objective, Strohmenger paragraphs 53, 142, 151 were applied where the system learns operating characteristics from diverse configurations of industrial assets and different operating contexts and determining changes or recommendations to achieve goals. Applicant’s arguments have yet to address these aspects. Again, 
The remaining arguments are moot in light of the revised rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun, “Cloud-based big data analytics platform using algorithm templates for the manufacturing industry,” August 1, 2019, International Journal of Computer Integrated Manufacturing, Vol. 32, No. 8, pages 723-738 – directed to using analytics algorithm template for manufacturing-specialized data and a cloud-based big data analytics platform (See Abstract)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619